 



Tripartite Agreement on Debt Transfer

 

Party A: Qianhai Yingxi Textile and Garment (Shenzhen) Co.Ltd

 

Party B: Shenzhen Bitun Investment Fund Management Co.Ltd

 

Party C: Hong Zhida

 

Party A and Party B signed the Loan Agreement on May 1st, 2017. Party A still
owes a part of the loan to Party B. Now, Party A, Party B and Party C agree on
the following items of the agreement on the repayment issue:

 

1. Party A, party B and party C confirm that, according to the loan agreement,
Party A owed 10,000,000 RMB to Party B (referred to as ‘debt’ further on this
document) by the date of July 31, 2018.     2. Party A, party B and party C
agree that, from the date the agreement, Party A transferred the debts to Party
C who takes over the responsibility for the debt repayment.     3. Party B
approves that Party C must manage to pay off all the debts by the date of
December 30, 2018.     4. After the present agreement, the debtor-creditor
relationship between Party A and party B will end. Party B shall not claim any
debt to party A after this agreement. Any other debt between party A and party C
arising from this tripartite transfer agreement, shall be handled by both
parties through settlement.     5. The present agreement will become effective
after Party A, Party B, and Party C sign this paper. If the present agreement
fails to solve arising problems in the future, Party A, Party B, and Party C
shall make a supplementary agreement.     6. If any disagreement related with
this contract occurs, the three parties should have a mutual negotiation in
order to solve the problem. If the negotiation fails, all the parties should
agree to apply to the Shenzhen Arbitration Commission for arbitration.     7.
This agreement should be duplicated into 3 copies. Each party should hold one
copy of this agreement.     8. This agreement is attached by The above mentioned
‘Loan Agreement’.

 

   

 

 

Stamp and Signature page

 

Party A

 

 

 

 

 

 

 

Date

 

Party B

 

 

 

 

 

 

 

 

 

Date

 

Party C

 

 

 

 

 

 

 

 

 

Date

 

   

 

 